Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding the closest prior art to Claim 1:
Hu (US Pub.20210150933) discloses a simulation device and simulation method for gas reservoir exploitation.  Hu discloses three core holders 11, 12 and 13, gas source container 2, and water gas container. But Hu does not disclose the recited fourth core holder.
Hu (CN107478807) discloses a rock core sample into a core holder model unit, placing at least four model units to form a planar non-homogeneity model, each model unit adding confining pressure, and using high pressure air source to the saturated gas in the pores of the rock core sample (Abstract). The four model units 11 comprise core holders, but they are interconnected as shown in Fig. 1 rather than with the recited connections between the core holders.
Lenormand (US Pub.20040211252) discloses evaluating physical parameters such as the absolute permeability of porous rocks from a zone of an underground reservoir, from rock fragments taken in this zone, such as rock fragments carried along by the drilling mud. It comprises a stage of immersing fragments contained in a containment chamber in a viscous fluid and of placing the chamber containing the Lenormand fails to disclose the structural arrangement of the four core holders recited in claim 1.
The closest prior arts either singularity or in combination, fail to anticipate or render obvious the structural arrangement of four core holders as recited, in particular 
“a first core holder and a second core holder, wherein an inlet end of the first core holder is connected to an inlet end of the second core holder through an inlet pipeline, an outlet end of the first core holder is connected to an outlet end of the second core holder through an outlet pipeline, a third core holder is connected between a middle portion of the first core holder and a middle portion of the second core holder, and a fourth core holder is connected to the outlet pipeline”.


Claims 2-20 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857